September 20, 2012




                                   JUDGMENT

                  The Fourteenth Court of Appeals
                            JANICE TAYLOR, Appellant,

NO. 14-11-00769-CV                         V.

     KUBALA PUBLIC ADJUSTERS, INC., D/B/A KUBALA AND COMPANY
                        ADJUSTERS, Appellee.
                  ________________________________

      Today the Court heard its own motion to dismiss the appeal from the order signed
by the court below on August 3, 2011. Having considered the motion and found it
meritorious, we order the appeal DISMISSED.

       We further order that all costs incurred by reason of this appeal be paid by
appellant, Janice Taylor.


      We further order this decision certified below for observance.